           Case 2:20-cv-01872-TJS Document 29 Filed 03/25/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KATHERINE HARTMAN                          :      CIVIL ACTION
                                           :
      v.                                   :
                                           :
SELECT REHABILITATION, LLC                 :      NO. 20-1872

                                       ORDER

      NOW, this 25th day of March, 2021, upon consideration of the defendant Select

Rehabilitation, LLC’s Motion for Summary Judgment (Document No. 21), the plaintiff’s

response (Document No. 22), the defendant’s reply (Document No. 25) and the plaintiff’s

sur-reply (Document No. 27), it is ORDERED that the motion is DENIED.



                                               /s/ Timothy J. Savage
                                               TIMOTHY J. SAVAGE, J.
